FILED
                            NOT FOR PUBLICATION                                JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


IGNACIO GALVAN-HERNANDEZ,                        No. 10-70118
AKA Ignacio Galvan,
                                                 Agency No. A090-528-740
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 10, 2011
                            San Francisco, California

Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

       Galvan-Hernandez petitions for review of the Board of Immigration

Appeals’ decision finding him removable because his conviction for attempted

kidnapping, pursuant to Ariz. Rev. Stat. §§ 13-1001 and 13-1304, qualifies as a




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
crime of violence, and hence, an aggravated felony, as defined in 8 U.S.C. §

1101(a)(43)(F), (U).

      “We review de novo whether a criminal conviction is a crime of violence

and therefore an aggravated felony rendering an alien removable.” Covarrubias

Teposte v. Holder, 623 F.3d 1094, 1096 (9th Cir. 2010) (citation omitted). The

Board of Immigration Appeals properly determined that attempted kidnapping

under the Arizona statutes is categorically a crime of violence under 18 U.S.C §

16(b) because it involves a substantial risk that physical force may be used in the

course of committing the offense. See United States v. Williams, 110 F.3d 50, 52

(9th Cir. 1997) (holding that kidnapping “involves a serious potential risk of

physical injury to the kidnapped person.”) (citing cases) (alteration and internal

quotation marks omitted).

      Once a determination is made that an alien was convicted of an aggravated

felony, we lack jurisdiction to conduct any further review of the Board of

Immigration Appeals’ decision. See Arteaga v. Mukasey, 511 F.3d 940, 946 (9th

Cir. 2007).



PETITION DISMISSED.




                                          2